15-4041-cv
Johnson v. Commissioner of Social Security


                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT
                                             SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

       At a stated term of the United States Court of Appeals for the Second Circuit, held
at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
York, on the 18th day of October, two thousand sixteen.
PRESENT: JON O. NEWMAN,
                 GERARD E. LYNCH,
                 CHRISTOPHER F. DRONEY,
                                 Circuit Judges.
----------------------------------------------------------------------
JOHN L. JOHNSON,
                                 Plaintiff-Appellant,

                               v.                                            No. 15-4041-cv

COMMISSIONER OF SOCIAL SECURITY,
                                 Defendant-Appellee.
----------------------------------------------------------------------

 FOR PLAINTIFF-APPELLANT:                                 John L. Johnson, pro se, Staten Island,
                                                          New York.

 FOR DEFENDANT-APPELLEE:                                  Candace Scott Appleton, Assistant
                                                          United States Attorney (Varuni Nelson
                                                          and Arthur Swerdloff, Of Counsel, on
                                                          the brief), for Robert L. Capers, United
                                                          States Attorney for the Eastern District
                                                          of New York, Brooklyn, New York.

       Appeal from a November 5, 2015, judgment of the United States District Court for
the Eastern District of New York (Matsumoto, J.).

                                                     1
    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of the district court is AFFIRMED.

       Appellant John L. Johnson, proceeding pro se, appeals from the district court’s
judgment on the pleadings, which dismissed his action seeking review of the
Commissioner of Social Security’s (“the Commissioner”) denial of his benefits
application. The district court concluded that the Commissioner’s decision applied the
correct legal standards and was supported by substantial evidence. We assume the
parties’ familiarity with the underlying facts, the procedural history of the case, and the
issues on appeal.

       We review de novo a district court’s judgment on the pleadings. See Zabala v.
Astrue, 595 F.3d 402, 408 (2d Cir. 2010). When the judgment upholds a benefits
determination by the Commissioner, we conduct a de novo review of the administrative
record “to determine whether there is substantial evidence supporting the
Commissioner’s decision and whether the Commissioner applied the correct legal
standard.” Id. (internal quotation marks omitted). The substantial evidence standard is
“a very deferential standard of review—even more so than the ‘clearly erroneous’
standard,” and means that “once an ALJ finds facts, we can reject those facts only if a
reasonable factfinder would have to conclude otherwise.” Brault v. Soc. Sec. Admin.,
683 F.3d 443, 448 (2d Cir. 2012) (per curiam) (internal quotation marks and emphasis
omitted).

       Upon review, we affirm for substantially the same reasons stated in the district
court’s well-reasoned and thorough memorandum and order. We agree with the district
court that the administrative law judge complied with the applicable legal standards and
reached a decision that was supported by substantial evidence. The ALJ did not err in
deciding the weight to give various medical opinions in the record, as ALJs are not
required to give controlling weight to opinions that are not consistent with other
substantial evidence in the record. Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004)
(per curiam). Here, as the ALJ explained, Dr. Whittaker’s opinion was not supported by
the medical evidence and was at times internally inconsistent, R. 316, and Dr. Goldstein
relied primarily on Johnson’s self-reported symptoms, R. 317.

      We have considered Johnson’s remaining arguments and conclude that they are
without merit. Accordingly, we AFFIRM the judgment of the district court.

                                  FOR THE COURT:
                                  Catherine O’Hagan Wolfe, Clerk of Court




                                            2